DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claim 13 is objected to because of the following informalities: line 2 states “comprises a at least one thread” (emphasis added); this is considered to be grammatically incorrect, and is suggested the word “a” be deleted to remedy the issue.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 4, 7 and 9 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 4, it is not clear what, if any additional structural limitations this claim imparts of the final structure of the device/implant system. The parameter set forth in the claim seems to merely recite an intended use of the device/plug, however does not include any additional structural limitations that would be needed in order to meet the intended use. Thus, one having ordinary skill in the art would not reasonably be apprised of the scope of the invention, thereby rendering the claim indefinite. 
Regarding claim 7, which sets forth the parameter of the glenoid implant having a convex surface “which has a semi-spherical contour and/or a semi-ellipsoidal contour” (emphasis added); however, this parameter is found to be confusing since it is not clear how exactly the outer contour can be semi-spherical and semi-ellipsoidal. Thus, one having ordinary skill in the art would not reasonably be apprised of the scope of the invention, thereby rendering the claim indefinite.  For the purpose of examination, the parameter shall be interpreted as the outer contour is semi-spherical or semi-ellipsoidal; appropriate correction is suggested.
Regarding claim 9, which recites the limitation “the post”, on line 2; there is insufficient antecedent basis for this limitation in the claim.  In order to overcome the rejection, and keep claim terminology consistent, it is suggested the word “center” be added between the words “the” and “post”.
Examiner’s Notes
It is to be noted that in device/apparatus claims only the claimed structure of the final device bears patentable weight, and intended use/functional language is considered to the extent that it further defines the claimed structure of the final device. 
Examiner cites particular columns and line numbers in the references as applied to the claims below for the convenience of the applicant(s). Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested that, in preparing responses, the applicant(s) fully consider the references in entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the examiner.

Claim Rejections - 35 USC § 102/103
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 and 7-14 are rejected under 35 U.S.C. 102(a)(1) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Cardon et al. (US PG Pub. 2014/0025173), hereinafter Cardon.
Regarding claim 1, Cardon discloses a shoulder implant system (1), illustrated in Figures 1 and 2, comprising a glenoid implant (10,40,50); a baseplate (20) comprising an implant facing surface (23) to face the glenoid implant; wherein the glenoid implant comprises at least one fixation element, specifically comprising a center post having a distal end (40&50), configured to engage with at least one fixation element of the baseplate, specifically comprising a center post receptacle (31), illustrated in Figures 1-7; wherein the baseplate (20) comprises an outer periphery (21); wherein the implant facing surface (23) of the baseplate comprises a channel (30/35) which extends from the outer periphery (21) of the baseplate to the center post receptacle (31) of the baseplate; and wherein the channel is configured such that, during an assembly of the glenoid implant and the baseplate, the distal end of the post is movable in the channel from the outer periphery of the baseplate to the center post receptacle of the baseplate, illustrated in Figures 1-7 ([0030] – [0032]: it is to be noted, as mentioned above, that patentability is based on the claimed structure of the final device, i.e. the final assembled structure of the system; thus, in the final assembled state, the center post 40&50 is considered to be structurally part of the glenoid implant, as a whole, thereby meeting the claim limitations).
Regarding claim 7, Cardon discloses the shoulder implant system of claim 1, wherein the glenoid implant comprises a load bearing, convex surface (11) which has a semi-spherical contour, illustrated in Figure 1.
Regarding claims 8 and 9, Cardon discloses the shoulder implant system of claim 8 wherein, when the glenoid implant and the baseplate are assembled, the center post (40&50) of the glenoid implant and the center post receptacle (31) of the baseplate form the interference fit, illustrated in Figures 1-7 ([0053] – to clarify, it is stated that the outer surface 43 of the center post abuts the edge/surface 34 of the center post receptacle 31 to secure the two together).
Regarding claims 10-14, Cardon discloses the shoulder implant system of claim 1, wherein the baseplate (20) is configured to receive at least one fastener/glenoid anchor (80), comprising at least one thread (81), to engage the glenoid and to fasten the baseplate to the glenoid with a mechanical connection, illustrated in Figures 1-7 ([0044], Lines 1-2 & 6-7).

Claims 18 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Cardon as applied to claim 1 above, and in view of Smith (US PG Pub. 2011/0224673).
Regarding claims 18 and 19, Cardon discloses the shoulder implant system of claim 1, and states the glenoid implant (10) is adapted to articulate with a humeral component/implant ([0032], Lines 1-3); but does not specifically teach a humerus anchor, comprising at least one retaining element to engage the humerus, a tray, engaged with the humerus anchor, and the humerus implant engaged with the tray.
	However, Smith teaches a shoulder implant system, in the same filed of endeavor, comprising a humerus anchor (38), comprising at least one retaining element (42&44) to engage the humerus, a tray (26), engaged with the humerus anchor (38), and a humerus implant (14) engaged with the tray (26), illustrated in Figure 3 ([0035], Lines 5-7 & [0036] – [0038]).
	In view of the teachings of Smith, it would have been obvious to one having ordinary skill in the art before the effective filing date of the invention for the humeral implant, which the glenoid implant of Cardon articulates with, to comprise a humerus anchor, comprising at least one retaining element to engage the humerus, a tray, engaged with the humerus anchor, and the humerus implant engaged with the tray, in order to provide the shoulder implant system of Cardon with a mechanism to attach/implant the humeral implant into a humerus. 

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1 and 7-10 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-4, 14 and 25 of copending Application No. 17/619,039 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because both sets of claims set forth a shoulder implant comprising a glenoid implant and a baseplate, wherein the glenoid implant and baseplate are coupled with fixation elements, and an implant facing surface of the baseplate comprises a channel extending form a periphery to a center receptacle/fixation element, wherein the fixation element of the glenoid implant is movable in the channel during assembly.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Allowable Subject Matter
Claims 2, 15 and 19 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DINAH BARIA whose telephone number is (571)270-1973. The examiner can normally be reached Monday - Thursday 10am - 6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jerrah Edwards can be reached on 408-918-7557. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/DINAH BARIA/Primary Examiner, Art Unit 3774